UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the Month of November 2008 Commission File Number: 33-99284 STENA AB (PUBL) (Translation of registrant's name into English) MASTHUGGSKAJEN, SE-, SWEDEN (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934:YesoNox If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-. ………… SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Stena AB (publ) November 28, 2008 /s/ Staffan Hultgren Staffan Hultgren Director of Business Administration and Principal Financial Officer Stena AB and Consolidated Subsidiaries Forward-looking statements This Form 6-K includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995. Some of these statements can be identified by terms and phrases such as "anticipate," "should," "likely," "foresee," "believe," "estimate," "expect," "intend," "continue," "could," "may," "project," "plan," "predict," "will" and similar expressions and include references to assumptions that management believes are reasonable and relate to the future prospects, developments and business strategies. Such statements reflect the current views and assumptions with respect to future events and are subject to risks and uncertainties. As of January 1, 2008 the Company complies with International Reporting Standards (“IFRS”). The effects of the new accounting principles have been described in our 2007 Annual Report filed with the SEC. Many factors could cause the actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements. Factors that could cause the actual results to differ materially from those expressed or implied in such forward-looking statements, include, but are not limited to: - changes in general economic and business conditions; - unanticipated changes in laws and regulations; - changes in currency exchange rates and interest rates; - risks incident to vessel operations, including discharge of pollutants; - introduction of competing products and services by other companies; - changes in trading or travel patterns; - increases of costs of operations or the inability to meet efficiency or cost reduction objectives; - changes in financing, credit and other markets; - changes in business strategy; and - other risk factors listed in the reports furnished to the Securities and Exchange Commission from time to time. The Company does not intend, and undertakes no obligation, to revise the forward-looking statements included in this Form 6-K to reflect any future events or circumstances. The actual results, performance or achievements could differ materially from the results expressed or implied by these forward-looking statements. Table of Contents Page CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3 Condensed Consolidated Income Statements for the three month periods ended September 30,2007 and September 30, 3 Condensed Consolidated Income Statements for the nine month periods ended September 30, 2007 and September 30, 2008 4 Condensed Consolidated Balance Sheets as of December 31, 2007 and September 30, 2008 5 Condensed Consolidated Statements of Cash Flow for the nine month periods ended September 30, 2007 and September 30, 2008 6 Notes to Condensed Consolidated Financial Statements 7 - 9 OPERATING AND FINANCIAL REVIEW 10 - 21 OTHER FINANCIAL INFORMATION – RESTRICTED GROUP 22 - 26 2 Stena AB and Consolidated Subsidiaries Condensed Consolidated Income Statements (unaudited) Three month periods ended September 30, 2007 September 30, 2008 SEK SEK $ (in millions) Revenues: Ferry operations 3,333 3,364 484 Drilling 1,054 1,552 223 Shipping 864 1,208 174 Property 498 516 74 New Businesses 454 1,137 164 Other 1 1 0 Total revenues 6,204 7,778 1,119 Net valuation on investment properties (45 ) (397 ) (57 ) Net gain on sales of assets 215 153 23 Total other income 170 (244 ) (34 ) Direct operating expenses: Ferry operations (1,987 ) (2,138 ) (308 ) Drilling (408 ) (618 ) (89 ) Shipping (747 ) (928 ) (133 ) Property (167 ) (161 ) (23 ) New Businesses (382 ) (862 ) (124 ) Other (1 ) (9 ) (1 ) Total direct operating expenses (3,692 ) (4,716 ) (679 ) Selling and administrative expenses (518 ) (683 ) (98 ) Depreciation and amortization (418 ) (570 ) (82 ) Total operating expenses (4,628 ) (5,969 ) (859 ) Income from operations 1,746 1,565 225 Share of affiliated companies results 22 (135 ) (19 ) Financial income and expense: Dividends received 40 44 6 Gain (loss) on securities, net (69 ) (855 ) (123 ) Interest income 331 214 31 Interest expense (465 ) (669 ) (96 ) Foreign exchange gains (losses), net (84 ) 363 52 Other financial income (expense), net (40 ) (155 ) (23 ) Total financial income and expense (287 ) (1,058 ) (153 ) Minority interests (8 ) (3 ) 0 Income before taxes 1,473 369 53 Income taxes (280 ) 42 6 Net income 1,193 411 59 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 3 Stena AB and Consolidated Subsidiaries Condensed Consolidated Income Statements (unaudited) Nine month periods ended September 30, 2007 September 30, 2008 SEK SEK $ (in millions) Revenues: Ferry operations 7,681 8,091 1,165 Drilling 2,888 3,952 569 Shipping 2,891 3,208 462 Property 1,486 1,551 223 New Businesses 1,434 2,324 335 Other 3 2 0 Total revenues 16,383 19,128 2,754 Net valuation on investment properties (273 ) (537 ) (77 ) Net gain on sales of assets 316 353 51 Total other income 43 (184 ) (26 ) Direct operating expenses: Ferry operations (4,996 ) (5,619 ) (809 ) Drilling (1,237 ) (1,569 ) (226 ) Shipping (2,339 ) (2,527 ) (364 ) Property (566 ) (535 ) (77 ) New Businesses (1,208 ) (1,835 ) (264 ) Other (1 ) (17 ) (2 ) Total direct operating expenses (10,347 ) (12,102 ) (1,742 ) Selling and administrative expenses (1,590 ) (1,914 ) (276 ) Depreciation and amortization (1,250 ) (1,582 ) (228 ) Total operating expenses (13,187 ) (15,598 ) (2,246 ) Income from operations 3,239 3,346 482 Share of affiliated companies results 34 (97 ) (14 ) Financial income and expense: Dividends received 158 236 34 Gain (loss) on securities, net 878 (500 ) (72 ) Interest income 722 680 98 Interest expense (1,263 ) (1,523 ) (219 ) Foreign exchange gains (losses), net (68 ) 401 57 Other financial income (expense), net (210 ) (239 ) (34 ) Total financial income and expense 217 (945 ) (136 ) Minority interests (20 ) (1 ) 0 Income before taxes 3,470 2,303 332 Income taxes (597 ) 101 14 Net income 2,873 2,404 346 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 4 Stena AB and Consolidated Subsidiaries Condensed Consolidated Balance Sheets (unaudited) December 31, 2007 September 30, 2008 SEK SEK $ ASSETS (in millions) Noncurrent assets: Intangible assets 690 2,769 398 Tangible fixed assets: Vessels 15,343 21,385 3,079 Construction in progress 5,821 6,169 888 Equipment 867 1,178 170 Ports 1,092 1,032 148 Property 22,779 22,824 3,287 Total tangible fixed assets 45,902 52,588 7,572 Financial fixed assets: Investment in affiliated companies 1,403 918 132 Investment in VIEs 9,251 9,412 1,355 Marketable securities 7,674 3,757 541 Other assets 5,435 6,253 900 Total financial fixed assets 23,763 20,340 2,928 Total noncurrent assets 70,355 75,697 10,898 Current assets: Inventories 418 766 110 Trade debtors 2,670 3,530 508 Other receivables 3,197 3,543 510 Prepaid expenses and accrued income 996 1,643 237 Short-term investments 3,180 4,399 634 Cash and cash equivalents 708 1,051 151 Total current assets 11,169 14,932 2,150 Total assets 81,524 90,629 13,048 SHAREHOLDERS´ EQUITY AND LIABILITIES Shareholders’ equity: Share Capital 5 5 1 Reserves 26,196 28,159 4,054 Minority interests 171 351 50 Total shareholders’ equity 26,372 28,515 4,105 Noncurrent liabilities: Long-term debt 23,335 28,856 4,154 Debt in VIEs 8,021 8,400 1,209 Senior notes 5,973 5,892 848 Capitalized lease obligations 2,307 2,103 303 Other noncurrent liabilities 886 1,338 193 Pension liabilities 1,495 1,352 195 Other provisions 2,713 1,841 265 Deferred income taxes 4,121 4,786 689 Total noncurrent liabilities 48,851 54,568 7,856 Current liabilities: Short-term debt 962 1,044 150 Capitalized lease obligations 154 158 23 Trade accounts payable 1,113 1,180 170 Income tax payable 116 131 19 Other 599 1,138 164 Accrued costs and prepaid income 3,357 3,895 561 Total current liabilities 6,301 7,546 1,087 Total shareholders’ equity and liabilities 81,524 90,629 13,048 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 5 Stena AB and Consolidated Subsidiaries Condensed ConsolidatedStatements of Cash Flow (unaudited) Nine month periods ended September 30, 2007 September 30, 2008 SEK SEK $ (in millions) Net cash flows from operating activities: Net income 2,873 2,404 346 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,250 1,582 228 Net valuation on investment properties 273 537 77 Gain on sale of property, vessels and equipment (326 ) (353 ) (51 ) (Gains) losses on securities, net (878 ) 500 72 Unrealized foreign exchange (gains) losses (476 ) 165 24 Deferred income taxes 493 (285 ) (41 ) Minority interests 20 1 0 Provision for pensions (171 ) (180 ) (26 ) Net cash flows from trading securities (628 ) 298 43 Share of affiliated companies results (34 ) 97 14 Dividend from affiliated companies 12 38 5 Other non cash items (294 ) (18 ) (3 ) Receivables (727 ) (57 ) (8 ) Prepaid expenses and accrued income (486 ) (532 ) (76 ) Inventories (89 ) (71 ) (10 ) Trade accounts payable 192 (142 ) (20 ) Accrued costs and prepaid income 332 867 125 Income tax payable (36 ) 5 1 Other current liabilities 1,174 50 7 Net cash provided by operating activities 2,474 4,906 707 Net cash flows from investing activities: Purchase of intangible assets (45 ) (32 ) (5 ) Cash proceeds from sale of property, vessels and equipment 1,021 1,507 217 Capital expenditure on property, vessels and equipment (4,887 ) (7,546 ) (1,086 ) Purchase of subsidiaries, net of cash acquired - (607 ) (87 ) Investment in affiliated companies (719 ) (402 ) (58 ) Proceeds from sale of securities 4,403 5,694 820 Purchase of securities (7,827 ) (3,539 ) (510 ) Other investing activities (1,196 ) (492 ) (71 ) Net cash used in investing activities (9,250 ) (5,417 ) (780 ) Net cash flows from financing activities: Proceeds from issuance of debt 8,452 7,185 1,034 Principal payments on debt (2,583 ) (2,117 ) (305 ) Net change in borrowings on line-of-credit agreements 1,028 (2,672 ) (385 ) Principal payments on capital lease obligations (29 ) (565 ) (81 ) Net change in restricted cash accounts (97 ) (1,637 ) (236 ) Dividends paid (560 ) (390 ) (56 ) Other financing activities 271 655 94 Net cash provided by financing activities 6,482 459 65 Effect of exchange rate changes on cash and cash equivalents 201 395 57 Net change in cash and cash equivalents (93 ) 343 49 Cash and cash equivalents at beginning of period 884 708 102 Cash and cash equivalents at end of period 791 1,051 151 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 6 Stena AB and Consolidated Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) Note 1 Basis of presentation The accompanying condensed consolidated financial statements present the financial position and results of operations of Stena AB (publ) and its subsidiaries (the “Company") and have been prepared in accordance with International Financial Reporting Standards (“IFRS”) (see also Note 4). The interim financial information included in the condensed consolidated financial statements is unaudited but reflects all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented. Interim results for the nine months ended September 30, 2008 are not necessarily indicative of the results to be expected for the full year. Certain prior period amounts have been reclassified to conform with the current period's presentation. Solely for the convenience of the reader, the condensed financial statements for the most recent period have been translated into US dollars (“$”) using the noon buying rate on September 30, 2008 of $1 SEK 6.9459. Note 2 Segment information (SEK in millions) Three month periods ended September 30, Nine month periods ended September 30, 2007 2008 2007 2008 Income from operations: Ferry operations 854 752 1,252 976 Net gain on sale of vessels 116 - 116 - Total ferry operationsTotal shipping 970 752 1,368 976 Drilling 468 616 1,088 1,512 Shipping:Roll-on/Roll-off vessels 26 16 63 53 Crude oil tankers (26 ) 123 154 205 Other shipping (3 ) 21 (12 ) 16 Net gain on sale of vessels 100 159 100 192 Total shippingTotal shipping 97 319 305 466 Property: 302 324 800 890 Net gain/(loss)on sale of properties (1 ) (6 ) 100 161 Net valuations on investment properties (45 ) (397 ) (273 ) (537 ) Total property 256 (79 ) 627 514 New Businesses 12 25 34 93 Other (57 ) (68 ) (183 ) (215 ) Total 1,746 1,565 3,239 3,346 (SEK in millions) Three month periods ended September 30, Nine month periods ended September 30, 2007 2008 2007 2008 Depreciation and amortization: Ferry operations 256 231 733 735 Drilling 126 240 378 633 Shipping: Roll-on/Roll-off vessels 29 26 80 77 Crude oil tankers 4 21 13 52 Other shipping 3 3 10 9 Total shipping 36 50 103 138 Property -10 0 2 2 New Businesses 8 52 28 73 Other 2 -3 6 1 Total 418 570 1,250 1,582 7 Stena AB and Consolidated Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) (SEK in millions) Nine month periods ended September 30, 2007 2008 Capital expenditures: Ferry operations 1,148 1,026 Drilling 2,496 4,242 Shipping:Roll-on/Roll-off vessels 534 9 Crude oil tankers 277 1,264 Other shipping 5 - Total shipping 816 1,273 Property 331 776 New Businesses 83 225 Other 13 4 Total 4,887 7,546 Note 3 Shareholders’ Equity Attributable to equity holders of the company (SEK in millions) Share Capital Other reserves Retained earnings Total Minority interest Total Balance at January 1, 2007 5 5,050 17,996 23,051 162 23,213 Currency translation differences 6 (213 ) (207 ) 30 (177 ) Share of associated company (89 ) (89 ) (89 ) Valuation of bunker hedges 3 3 3 Fair value gains in available for sales financial assets, net of tax (70 ) (70 ) (70 ) Hedge of net investment in foreign subsidiaries 265 265 265 Net income recognized directly in equity 0 204 (302 ) (98 ) 30 -68 Net income 3,853 3,853 (21 ) 3,832 Total recognized income for the year ended December31, 2007 0 204 3,551 3,755 9 3,764 Dividend (550 ) (550 ) (550 ) Transfer to charitable trust (55 ) (55 ) (55 ) Balance atDecember31, 2007 5 5,254 20,942 26,201 171 26,372 Acquired minority 167 167 Currency translation differences (155 ) 1,236 1,081 14 1,095 Valuation of bunker hedges 247 247 247 Fair value gains on available for sales financial assets, net of tax (1,255 ) (1,255 ) (1,255 ) Hedge of net investment in foreign subsidiaries (85 ) (85 ) (85 ) Net income recognised directly in equity 0 (1,248 ) 1,236 (12 ) 181 169 Net income 2,405 2,405 (1 ) 2,404 Total recognised income for the year ended September 30, 2008 0 (1,248 ) 3,641 2,393 180 2,573 Dividend (390 ) (390 ) (390 ) Transfer to charitable trust (40 ) (40 ) (40 ) Balance at September 30, 2008 5 4,006 24,153 28,164 351 28,515 8 Stena AB and Consolidated Subsidiaries Note 4 IFRS Information As of January 1, 2008, the Company complies with International Reporting Standards (“IFRS”) and International Financial Reporting Interpretations Committee (“IFRIC”) issued by the International Accounting Standards Board (“IASB”). This interim report has been prepared in accordance with IAS 34 “Interim Financial Reporting”. The accounting principles applied in preparing this report are described in the section “Reporting in accordance with IFRS as of 2008” in our 2007 Annual Report. In the section “Reporting in accordance with IFRS as of 2008”, the anticipated full-year effects on the income statement and the balance sheet are reported in tables that show the full-year change regarding shareholders´ and the period’s earnings. This report includes comparable tables for the third quarter of 2008 compared with the third quarter 2007 prepared in accordance with IFRS. 9 Stena AB and Consolidated Subsidiaries OPERATING AND FINANCIAL REVIEW The Company generates revenue primarily from ferry operations, chartering out its owned, chartered-in and leased Roll-on/Roll-off vessels, tankers and drilling rigs, managing tankers, sales of vessels and real estate rents. The period from June through September is the peak travel season for passengers in the ferry operations. Chartering activities are not significantly affected by seasonal fluctuations, but variations over the year may occur, among other things, as a consequence of vessel utilization rates, dry-docking and charter rates. Any sale or acquisitions of vessels, drilling rigs and real estate also has an impact on the results of each period. Highlights of the first nine months of Stena Bulk took delivery of the three medium range tankers, Stena Italica, Stena Conqueror and Stena Conquest in the first quarter of 2008. On January 1, 2008, Stena Line acquired 100% of the shares in Sembo, a Swedish package holiday company, for SEK 61 million. On January15, 2008, Stena Line exercised an option to acquire the day ferry Stena Aurora, operating on the Helsinborg-Helsingör route. After the year-end 2007, the financial leases for Stena DrillMax and the RoPax vessels Stena Trader and Stena Traveller were terminated. As a consequence of the termination of the leases, the income that the five-year leases would have generated was reported in the first quarter of 2008. In the first quarter of 2008, gains of SEK 32 million were recorded on the sale of the RoRo vessel Stena Shipper and one new built product tanker. On May 1, 2008, a contract was signed for a fourth “ice-classed” DrillMax vessel with the Samsung Heavy Industry shipyard. The total investment is approximately USD 1.1 billion and the vessel will be delivered in the fourth quarter of In May 2008, Stena Bulk entered into an agreement to acquire one Aframax tanker, Stena Confidence, for a total price of USD 46.3 million. The vessel was thereafter sold for USD 72.2 million and was delivered in July 2008. On May 16, 2008, Stena Adactum made a public cash offer, in accordance with the provisions governing mandatory bids, to acquire the remaining shares in the affiliated company Ballingslöv AB (publ), (“Ballingslöv”). Adactum acquired additional shares in Ballingslöv during the second quarter of 2008 and increased its interest in the share of capital of Ballingslöv as of June 30, 2008 from 28.6% to 48%.After closing of the bid for Ballingslöv, Adactum had increased its interest in the share of capital of Ballingslöv to 80.16% as of July 10, 2008. No shares have been purchased since that date. Ballingslöv has been accounted for as a subsidiary as of the third quarter of 2008. General Maritime Corporation (“General Maritime”) and Arlington Tankers Ltd. (“Arlington
